Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9-11 have been canceled.

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
In line 10 of claim 1 and in lines 10 and 11 of claim 7, the recitation “the region” should be corrected to --a region-- to provide proper antecedent basis. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-8 and 12-23 are allowed.

Comments on Allowability
	Claims 1-8 and 12-23 (as amended) are considered to define over the prior art of record (specifically set forth in the International Preliminary Report on Patentability Chapter II (IPEA/409) dated May 10, 2020 in parent application PCT/IB2018/058840) for the reasons set forth in the fourth and fifth pages therein.  It is to be noted that this report is dated after (and therefore not the same as) the Written Opinion of the International Searching Authority dated May 16, 2019 which dealt with the claims before being amended.

Reasoning for no Double Patenting Rejection Being Made
	No double patenting rejection is being made between the claims of the instant application 16/762,592 and related application 16/762,735 since significant differences are present between the claims of the instant application 16/762,592 and related application 16/762,735.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 16, 2022